--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
EXHIBIT 10.3
 
 


 
MANAS PETROLEUM CORPORATION
 
SUBSCRIPTION AGREEMENT
 
UNITS
 


 


 


 
 
INSTRUCTIONS

 


All Subscribers:
 
1.           Complete and sign pages 1, 2 and 3 of the Subscription Agreement.
 
2.           Complete and sign Schedule D attached to the Subscription
Agreement.
 


 


 


 


 


 


 

CW1847202.2
 
 

--------------------------------------------------------------------------------

 



 
THIS SUBSCRIPTION AGREEMENT RELATES TO AN OFFERING OF SECURITIES IN AN OFFSHORE
TRANSACTION TO PERSONS WHO ARE NOT U.S. PERSONS (AS DEFINED HEREIN) PURSUANT TO
REGULATION S UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE
“1933 ACT”).
 
NONE OF THE SECURITIES TO WHICH THIS SUBSCRIPTION AGREEMENT (THE “SUBSCRIPTION
AGREEMENT”) RELATES HAVE BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT
OF 1933 (THE “1933 ACT”), OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO
REGISTERED, NONE MAY BE OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED
STATES OR TO U.S. PERSONS (AS DEFINED HEREIN) EXCEPT IN ACCORDANCE WITH THE
PROVISIONS OF REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION
FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE
1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES
LAWS.  IN ADDITION, HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE
CONDUCTED UNLESS IN COMPLIANCE WITH THE 1933 ACT.
 
SUBSCRIPTION AGREEMENT
(Canadian Subscribers)
 
TO:
Manas Petroleum Corp. (the “Company”)

 
 
Bahnhofstrasse 9

 
 
6341 Baar

 
 
Switzerland

 
 
Purchase of Units

 
On the basis of the representations and warranties and subject to the terms and
conditions set forth herein, the undersigned subscriber (the “Subscriber”)
hereby irrevocably subscribes for and agrees to purchase from the Company the
number of units (each a “Unit” and collectively the “Units”) specified below at
a purchase price of U.S. $1,000 per Unit for the aggregate purchase price shown
below and otherwise on the terms and conditions set out in sections 1 to 19
below and in the applicable Schedules hereto (the agreement to purchase being
hereafter referred to as the “Subscription” and the aggregate purchase price
being hereafter referred to as the “Subscription Proceeds”).  Each Unit shall
consist of one convertible debenture (each a “Debenture” and collectively the
“Debentures”) in the face (principal) amount of U.S. $1,000 and 250 share
purchase warrants (each a “Warrant” and collectively the “Warrants”).  Each
Debenture shall be substantially in the form attached to this Subscription
Agreement as Exhibit “A”.  Each Warrant shall entitle the holder to purchase one
share of the Company’s common stock at an exercise price of U.S. $2.10 for a
period of two years from the Closing Date (as hereinafter defined) and shall be
substantially in the form attached to this Subscription Agreement as Exhibit
“B”.  The terms of the offering pursuant to which this Subscription is made are
as set forth on the Term Sheet attached to this Subscription Agreement as
Exhibit “C”.
 
The Units are immediately severable into their constituent Shares and Warrants
upon issuance.  The Debentures, the shares of the Company’s common stock that
may be issued upon conversion of the Debentures (the “Conversion Shares”) and
the shares of the Company’s common stock that may be issued upon exercise of the
Warrants (the “Warrant Shares”) may be hereafter referred to, collectively, as
the “Securities”.  The Units are part of an offering (the “Offering”) of up to
1,000 Units for gross aggregate proceeds of up to U.S. $10,000,000.
 
DATED this _____ day of ___________________, 2008.

CW1847202.2
 
 

--------------------------------------------------------------------------------

 
-  -

 


Details of Subscriber:
 
 
(Name of Subscriber - please print)
 
By:                                                                
(Authorized Signature)
 
 
 
(Official Capacity or Title - please print)
 
 
(Please print name of individual whose signature appears above if different than
the name of the Subscriber printed above.)
 
 
(Subscriber's Address)
 
 
(Subscriber's Address)
 
 
(Telephone Number)
 
 
(E-Mail Address)
 
 
 
Number of
Units:                                                                 
 
 
 
Aggregate Subscription Price:
US$                                                                 
(the “Subscription Price”)
 
Details of Beneficial Purchaser (if not the same as Subscriber):
 
 
 
(Name of Beneficial Purchaser)
 
 
(Beneficial Purchaser’s Address)
 
 
(Beneficial Purchaser’s Telephone Number)
 
 
 
Register the Units as set forth below:
 
 
(Name)
 
 
(Account reference, if applicable)
 
 
(Address)
 
 
(Address)
 
Deliver the Units as set forth below:
 
 
(Name)
 
 
(Account reference, if applicable)
 
 
(Contact Name)
 
 
(Address)
 
 
(Address)



 
Note: The Subscriber must either be:
 
 
(a)  purchasing the securities offered hereunder as principal or
 
(b)  deemed to be purchasing such securities as principal, by virtue of being:
 
 
(i) a trust company or trust corporation described in paragraph (16) of the
definition of “accredited investor” in Schedule “D” (other than a trust company
or trust corporation registered under the laws of Prince Edward Island that is
not registered or authorized under the Trust and Loan Companies Act (Canada) or
under comparable legislation in another jurisdiction of Canada); or

 
(ii) a person described in paragraph (17) of the definition of “accredited
investor” in Schedule “D”.
 
Present Ownership of Securities
 
The Subscriber either [check appropriate box]:
 

 
owns directly or indirectly, or exercises control or direction over, no common
shares of the Corporation (“Common Shares”) or securities convertible into
Common Shares; or

 

 
owns directly or indirectly, or exercises control or direction over,
____________ Common Shares of and/or convertible securities entitling the
Subscriber to acquire an additional ____________ Common Shares.

 
Insider Status
 
The Subscriber either [check appropriate box]:
 
 
is an “Insider” of the Corporation, meaning:

 
 
(a)
a director or senior officer of the Corporation;

 
(b)
a director or senior officer of a person that is itself an insider or subsidiary
of the Corporation;

 
(c)
a person that has

 
(i)
direct or indirect beneficial ownership of;

 
(ii)
control or direction over; or

 
(iii)
a combination of direct or indirect beneficial ownership of and of control or
direction over securities of the Corporation carrying more than 10% of the
voting rights attached to all the Corporation’s outstanding voting securities,
excluding, for the purpose of the calculation of the percentage held, any
securities held by the person as underwriter in the course of a distribution, or

 
(d)
the Corporation itself, if it has purchased, redeemed or otherwise acquired any
securities of its own issue, for so long as it continues to hold those
securities; or

 
is not an Insider of the Corporation.
 
 
This subscription is accepted by MANAS PETROLEUM CORP. this _____ day of
______________, 2008.
MANAS PETROLEUM CORP.
 
 
Per:                                                            
Authorized Signatory
   



 




 

CW1847202.2
 
 

--------------------------------------------------------------------------------

 
-  -

 
Payment
 
1.1 The Subscription Proceeds pertaining to the purchase of the Units shall be
paid before the Closing Date (as defined in Section 3.1, below) by wire transfer
to the Company pursuant to the instructions provided below:
Wire Transfer to:
 
Bank:                                           Credit Suisse Winterthur
Bahnhofplatz 6
8401 Winterthur, Switzerland
IBAN No.:                                CH81 0483 5024 4189 7200 0
Swift No.:                                CRESCHZZ84R
Account No.:                                           244189-72
Title of Account:                                           Manas Petroleum
Corporation
Reference:                                Debenture Financing
 
1.2 All references herein to monetary amounts are to lawful money of the United
States, unless otherwise specified.
 
2.  
Documents Required from Subscriber

 
2.1 Prior to the Closing Date the Subscriber must complete, sign and return to
the Company an executed copy of this Subscription Agreement, a completed and
duly executed copy of the Accredited Investor Status Certificate which is
attached hereto as Exhibit “D” and any other transaction documents necessary to
the completion of the purchase of the Units.  This Subscription Agreement shall
be binding on the Subscriber upon delivery to the Company of a copy of this
Subscription Agreement executed by the Subscriber.
 
2.2 The Subscriber shall complete, sign and return to the Company as soon as
possible, on request by the Company, any documents, questionnaires, notices and
undertakings as may be required by regulatory authorities, the OTC Bulletin
Board or applicable law.
 
2.3 Subject to the terms hereof, the Subscription will be effective upon its
acceptance by the Company.
 
3.  
Closing

 
3.1 The sale of the Debenture shall be completed (the “Closing”) at 9:00 a.m.
(Pacific Standard Time) on _________________________, 2008 (the “Closing Date”)
or such other date as the parties may agree upon.  Closing will be held at the
offices of _____________________________.
 
3.2 At each Closing:
 
(a)  
the Subscriber will deliver the Subscription Proceeds to the extent not
previously delivered; and

 
(b)  
the Company will deliver certificates for the Debentures and the Warrants
registered as provided in this Subscription Agreement.

 
3.3 After the Closing but within the time prescribed by regulation, the Company
shall file with the applicable authorities any documents required in order to
report the completion of the Subscription and the sale of the securities to the
Subscriber.
 
4.  
Acknowledgements of Subscriber

 
4.1 The Subscriber acknowledges and agrees that:
 
(a)  
none of the Securities have been or will be registered under the 1933 Act, or
under any state securities or “blue sky” laws of any state of the United States,
and, unless so registered, may not be offered or sold in the United States or,
directly or indirectly, to U.S. Persons, as that term is defined in Regulation S
under the 1933 Act (“Regulation S”), except in accordance with the provisions of
Regulation S, pursuant to an effective registration statement under the 1933
Act, or pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the 1933 Act and in each case only in accordance
with applicable state securities laws;

 
(b)  
the Company has not undertaken, and will have no obligation, to register any of
the Securities under the 1933 Act or any other securities legislation;

 
(c)  
it has received and carefully read this Subscription Agreement;

 
(d)  
the decision to execute this Subscription Agreement and purchase the Securities
agreed to be purchased hereunder has not been based upon any oral or written
representation as to fact or otherwise made by or on behalf of the Company and
such decision is based entirely upon a review of any public information which
has been filed by the Company with the Securities and Exchange Commission
(“SEC”) in compliance, or intended compliance, with applicable securities
legislation;

 
(e)  
it and its advisor(s) have had a reasonable opportunity to ask questions of and
receive answers from the Company in connection with the sale of the Securities
hereunder, and to obtain additional information, to the extent possessed or
obtainable by the Company without unreasonable effort or expense;

 

--------------------------------------------------------------------------------


(f)  
the books and records of the Company were available upon reasonable notice for
inspection, subject to certain confidentiality restrictions, by the Subscriber
during reasonable business hours at its principal place of business and that all
documents, records and books in connection with the sale of the Securities
hereunder have been made available for inspection by it and its attorney and/or
advisor(s);

 
(g)  
the financial statements of the Company have been prepared in accordance with
generally accepted accounting principles of the United States, which differ in
some respects from generally accepted accounting principles of Canada, and thus
may not be comparable to financial statements of Canadian companies;

 
(h)  
all information which the Subscriber has provided to the Company is correct and
complete as of the date the Subscription Agreement is signed, and if there
should be any change in such information prior to this Subscription Agreement
being executed by the Company, the Subscriber will immediately provide the
Company with such information;

 
(i)  
the Company is entitled to rely on the representations and warranties of the
Subscriber contained in this Subscription Agreement and the Subscriber will hold
the Company harmless from any loss or damage it may suffer as a result of the
Subscriber’s failure to correctly complete this Subscription Agreement;

 
(j)  
the Subscriber has been advised to consult the Subscriber’s own legal, tax and
other advisors with respect to the merits and risks of an investment in the
Securities and with respect to applicable resale restrictions, and it is solely
responsible (and the Company is not in any way responsible) for compliance with:

 
(i)  
any applicable laws of the jurisdiction in which the Subscriber is resident in
connection with the distribution of the Securities hereunder, and

 
(ii)  
applicable resale restrictions;

 
(k)  
none of the Securities are listed on any stock exchange or automated dealer
quotation system and no representation has been made to the Subscriber that any
of the Securities will become listed on any stock exchange or automated dealer
quotation system, except that currently certain market makers make market in the
common shares of the Company on the OTC Bulletin Board operated by the Financial
Industry Regulatory Authority (“FINRA”);

 
(l)  
none of the Securities may be offered or sold by the Subscriber to a U.S. Person
(as defined in Section 5.2, below, or for the account or benefit of a U.S.
Person (other than a distributor) prior to the end of the Distribution
Compliance Period (as defined herein);

 
(m)  
the Company will refuse to register any transfer of the Securities not made in
accordance with the provisions of Regulation S, pursuant to an effective
registration statement under the 1933 Act or pursuant to an available exemption
from the registration requirements of the 1933 Act and in each case in
accordance with applicable securities laws;

 
(n)  
neither the SEC nor any other securities commission or similar regulatory
authority has reviewed or passed on the merits of the Securities;

 
(o)  
no documents in connection with the sale of the Securities hereunder have been
reviewed by the SEC or any state securities administrators;

 
(p)  
there is no government or other insurance covering any of the Securities;

 
(q)  
the Subscriber is purchasing the Securities pursuant to an exemption from the
registration and the prospectus requirements of applicable securities
legislation on the basis that the Subscriber is not a resident of the United
States and that it is an “accredited investor” in Canada (as that term is
defined in Canada’s National Instrument 45-106) and, as a consequence, that:

 
(i)  
the Subscriber is restricted from using most of the civil remedies available
under securities legislation,

 
(ii)  
the Subscriber may not receive information that would otherwise be required to
be provided under securities legislation, and

 
(iii)  
the Company is relieved from certain obligations that would otherwise apply
under securities legislation;

 
(r)  
because the Subscriber is not purchasing the Units under a prospectus, the
Subscriber will not have the civil protections, rights and remedies that would
otherwise be available to the Subscriber under the securities laws in any
Province of Canada, including statutory rights of rescission or damages;

 

--------------------------------------------------------------------------------


(s)  
the certificates evidencing the Shares and Warrants will bear a legend, and the
Warrant Shares may bear a legend, regarding restrictions on transfer as required
pursuant to applicable securities laws;

 
(t)  
the statutory and regulatory basis for the exemption claimed for the offer and
sale of the Securities, although in technical compliance with Regulation S,
would not be available if the offering is part of a plan or scheme to evade the
registration provisions of the 1933 Act; and

 
(u)  
this Subscription Agreement is not enforceable by the Subscriber unless it has
been accepted by the Company.

 
5.  
Representations, Warranties and Covenants of the Subscriber

 
5.1 The Subscriber hereby represents and warrants to and covenants with the
Company (which representations, warranties and covenants shall survive the
Closing) that:
 
(a)  
the Subscriber is not a U.S. Person;

 
(b)  
the Subscriber is not acquiring the Securities for the account or benefit of,
directly or indirectly, any U.S. Person;

 
(c)  
the Subscriber is resident in the jurisdiction set out under the heading
“Details of Subscriber” on the page 2 of this Subscription Agreement and the
sale of the Securities to the Subscriber as contemplated in this Subscription
Agreement complies with or is exempt from the applicable securities legislation
of the jurisdiction of residence of the Subscriber;

 
(d)  
the Subscriber is an “accredited investor” within the meaning of the Canadian
National Instrument 45-106 (“NI 45-106”) and:

 
(i)  
is either purchasing the Securities (A) as principal and not for the benefit of
any other person, or is deemed under NI 45-106 to be purchasing the Securities
as principal, or (B) as agent for a beneficial purchaser disclosed in this
Subscription Agreement, and is an agent or trustee with proper authority to
execute all documents required in connection with the purchase of the Securities
on behalf of such disclosed beneficial purchaser and such disclosed beneficial
purchaser for whom the Subscriber is contracting hereunder is purchasing as
principal and not for the benefit of any other person, or is deemed under NI
45-106 to be purchasing the Securities as principal, and such disclosed
beneficial purchaser is an “accredited investor” within the meaning of NI
45-106;

 
(ii)  
if the Subscriber is, or the beneficial purchaser for whom the Subscriber is
contracting hereunder is, as the case may be, a person, other than an individual
or investment fund, that has net assets of at least CDN$5,000,000, the
Subscriber was not, or the beneficial purchaser for whom the Subscriber is
contracting hereunder was not, as the case may be, created or used solely to
purchase or hold securities as an accredited investor; and

 
(iii)  
the Subscriber has concurrently executed and delivered a certificate in the form
attached as Exhibit “D” hereto;

 
(e)  
the Subscriber has the legal capacity and competence to enter into and execute
this Subscription Agreement and to take all actions required pursuant hereto
and, if the Subscriber is a corporation, it is duly incorporated and validly
subsisting under the laws of its jurisdiction of incorporation and all necessary
approvals by its directors, shareholders and others have been obtained to
authorize execution and performance of this Subscription Agreement on behalf of
the Subscriber;

 
(f)  
if the Subscriber is a corporation or other entity, the entering into of this
Subscription Agreement and the transactions contemplated hereby do not and will
not result in the violation of any of the terms and provisions of any law
applicable to, or the constating documents of, the Subscriber or of any
agreement, written or oral, to which the Subscriber may be a party or by which
the Subscriber is or may be bound;

 
(g)  
the Subscriber has duly executed and delivered this Subscription Agreement and
it constitutes a valid and binding agreement of the Subscriber enforceable
against the Subscriber;

 
(h)  
the Subscriber is acquiring the Securities as principal for its own account for
investment purposes only and not for the account of any other person and not for
distribution, assignment or resale to others, and no other person has a direct
or indirect beneficial interest in such Securities, and it has not subdivided
its interest in the Securities with any other person;

 
(i)  
the Subscriber is outside the United States when receiving and executing this
Subscription Agreement and except as otherwise expressly set forth on page 2 of
this Subscription Agreement is acquiring the Securities as principal for the
Subscriber’s own account for investment purposes only, and not with a view to,
or for, resale, distribution or fractionalisation thereof, in whole or in part,
and no other person has a direct or indirect beneficial interest in the
Securities;

 
(j)  
the Subscriber is aware that an investment in the Company is speculative and
involves certain risks, including the possible loss of the entire investment and
it has carefully read and considered the matters set forth under the heading
“Risk Factors” appearing in the Company’s Forms 10-KSB, 10-QSB, 8-K and any
other filings filed with the SEC;

 
(k)  
the Subscriber has made an independent examination and investigation of an
investment in the Securities and the Company and has depended on the advice of
its legal and financial advisors and agrees that the Company will not be
responsible in any way whatsoever for the Subscriber’s decision to invest in the
Securities and the Company;

 

--------------------------------------------------------------------------------


(l)  
the Subscriber (i) has adequate net worth and means of providing for its current
financial needs and possible personal contingencies, (ii) has no need for
liquidity in this investment, and (iii) is able to bear the economic risks of an
investment in the Securities for an indefinite period of time;

 
(m)  
the Subscriber understands and agrees that the Company and others will rely upon
the truth and accuracy of the acknowledgements, representations and agreements
contained in this Subscription Agreement and agrees that if any of such
acknowledgements, representations and agreements are no longer accurate or have
been breached, the Subscriber shall promptly notify the Company;

 
(n)  
the Subscriber has the legal capacity and competence to enter into and execute
this Subscription Agreement and to take all actions required pursuant hereto;

 
(o)  
the Subscriber has duly executed and delivered this Subscription Agreement and
it constitutes a valid and binding agreement of the Subscriber enforceable
against the Subscriber in accordance with its terms;

 
(p)  
the Subscriber is not an underwriter of, or dealer in, the common shares of the
Company, nor is the Subscriber participating, pursuant to a contractual
agreement or otherwise, in the distribution of any of the Securities;

 
(q)  
the Subscriber understands and agrees that none of the Securities have been or
will be registered under the 1933 Act or under any state securities or “blue
sky” laws of any state of the United States and, unless so registered, may not
be offered or sold in the United States or directly or indirectly to U.S.
Persons, except in accordance with the provisions of Regulation S (“Regulation
“S” promulgated under the 1933 Act, pursuant to an effective registration
statement under the 1933 Act, or pursuant to an exemption from, or in a
transaction not subject to, the registration requirements of the 1933 Act and in
each case only in accordance with applicable state securities laws;

 
(r)  
the Subscriber understands and agrees that offers and sales of any of the
Securities prior to the expiration of a period of six months after the date of
original issuance of the Securities (the six month period hereinafter referred
to as the “Distribution Compliance Period”) shall only be made in compliance
with the safe harbor provisions set forth in Regulation S, pursuant to the
registration provisions of the 1933 Act or an exemption therefrom, and that all
offers and sales after the Distribution Compliance Period shall be made only in
compliance with the registration provisions of the 1933 Act or an exemption
therefrom and in each case only in accordance with applicable state securities
laws;

 
(s)  
the Subscriber has not acquired the Securities as a result of, and it covenants
that it will not itself engage in, any “directed selling efforts” (as defined in
Regulation S) in the United States in respect of any of the Securities which
would include any activities undertaken for the purpose of, or that could
reasonably be expected to have the effect of, conditioning the market in the
United States for the resale of any of the Securities; provided, however, that
the Subscriber may sell or otherwise dispose of any of the Securities pursuant
to registration of any of the Securities pursuant to the 1933 Act and any
applicable state securities laws or under an exemption from such registration
requirements and as otherwise provided herein;

 
(t)  
the Subscriber agrees not to engage in any hedging transactions involving any of
the Securities unless such transactions are in compliance with the provisions of
the 1933 Act and in each case only in accordance with applicable state
securities laws;

 
(u)  
the Subscriber understands and agrees that the Company will refuse to register
any transfer of the Securities not made in accordance with the provisions of
Regulation S, pursuant to an effective registration statement under the 1933 Act
or pursuant to an available exemption from the registration requirements of the
1933 Act;

 
(v)  
the Subscriber (i) is able to fend for itself in the Subscription; (ii) has such
knowledge and experience in financial and business matters as to be capable of
evaluating the merits and risks of its investment in the Securities and the
Company; and (iii) has the ability to bear the economic risks of its prospective
investment and can afford the complete loss of such investment;

 
(w)  
the Subscriber will indemnify the Company against, and will hold the Company
and, where applicable, its respective directors, officers, employees, agents,
advisors and shareholders harmless from, any and all loss, liability, claim,
damage and expense whatsoever (including, but not limited to, any and all fees,
costs and expenses whatsoever reasonably incurred in investigating, preparing or
defending against any claim, lawsuit, administrative proceeding or investigation
whether commenced or threatened) arising out of or based upon any representation
or warranty of the Subscriber contained herein or in any document furnished by
the Subscriber to the Company in connection herewith being untrue in any
material respect or any breach or failure by the Subscriber to comply with any
covenant or agreement made by the Subscriber to the Company in connection
therewith;

 
(x)  
the Subscriber is not aware of any advertisement of any of the Securities and is
not acquiring the Securities as a result of any form of general solicitation or
general advertising including advertisements, articles, notices or other
communications published in any newspaper, magazine or similar media or
broadcast over radio or television, or any seminar or meeting whose attendees
have been invited by general solicitation or general advertising;

 
(y)  
for so long as the Subscriber owns any of the Securities it will not sell any
securities of the Company “short” (and this covenant shall survive the Closing
until the Subscriber has sold or converted, or the Company has redeemed, all of
the Securities, as applicable); and

 
(z)  
no person has made to the Subscriber any written or oral representations:

 
(i)  
that any person will resell or repurchase any of the Securities,

 
(ii)  
that any person will refund the purchase price of any of the Securities,

 

--------------------------------------------------------------------------------


(iii)  
as to the future price or value of any of the Securities, or

 
(iv)  
that any of the Securities will be listed and posted for trading on any stock
exchange or automated dealer quotation system or that application has been made
to list and post any of the Securities of the Company on any stock exchange or
automated dealer quotation system, except that currently the Company’s common
shares are quoted on the over-the-counter market operated by the
Over-The-Counter Bulletin Board operated by FINRA.

 
5.2 In this Subscription Agreement, the term “U.S. Person” shall have the
meaning ascribed thereto in Regulation S.
 
6.  
Representations and Warranties will be Relied Upon by the Company

 
6.1 The Subscriber acknowledges that the representations and warranties
contained herein are made by it with the intention that such representations and
warranties may be relied upon by the Company and its legal counsel in
determining the Subscriber’s eligibility to purchase the Securities under
applicable securities legislation.  The Subscriber further agrees that by
accepting delivery of the certificates representing any of the Securities, it
will be representing and warranting that the representations and warranties
contained herein are true and correct as at the Closing Date with the same force
and effect as if they had been made by the Subscriber on the date of this
Subscription Agreement and that they will survive the purchase by the Subscriber
of the Units and any conversion into Conversion Shares or Warrant Shares and
will continue in full force and effect notwithstanding any subsequent
disposition by the Subscriber of such Securities.
 
7.  
Resale Restrictions

 
7.1 The Subscriber acknowledges that the Debentures and the Warrants are not
transferable and that any resale of any of the other Securities will be subject
to resale restrictions contained in the securities legislation applicable to
each Subscriber or proposed transferee.  The Subscriber acknowledges that the
Securities have not been registered under the 1933 Act or the securities laws of
any state of the United States and that none of the Securities may be offered or
sold in the United States unless registered in accordance with United States
federal securities laws and all applicable state securities laws or exemptions
from such registration requirements are available.
 
7.2 The Subscriber acknowledges that restrictions on the transfer, sale or other
subsequent disposition of the Securities by the Subscriber may be imposed by
securities laws in addition to any restrictions referred to in Section 7.1
above, and, in particular, the Subscriber acknowledges and agrees that none of
the Securities may be offered or sold to a U.S. Person or for the account or
benefit of a U.S. Person (other than a distributor) prior to the end of the
Distribution Compliance Period.
 
7.3 The Subscriber acknowledges that the Securities are subject to resale
restrictions in Canada and may not be traded in Canada except as permitted by
the Ontario Act and the Alberta Act and the rules made thereunder.
 
7.4 Pursuant to NI 45-102, a subsequent trade in the Securities will be a
distribution subject to the prospectus and registration requirements of
applicable Canadian securities legislation unless certain conditions are met,
which conditions include the requirement that the hold period mandated by NI
45-102 (the "Canadian Hold Period") shall have elapsed and, during the currency
of the Canadian Hold Period, any certificate representing the Securities is to
be imprinted with a restrictive legend (the "Canadian Legend").
 
7.5 By executing and delivering this Subscription Agreement, the Subscriber will
have directed the Company not to include the Canadian Legend on any certificates
representing the Securities to be issued to the Subscriber.
 
7.6 As a consequence, the Subscriber may not be able to rely on the resale
provisions of NI 45-102, and any subsequent trade in any of the Securities
during or after the Canadian Hold Period may be a distribution subject to the
prospectus and registration requirements of Canadian securities legislation, to
the extent that the trade is at that time subject to any such Canadian
securities legislation.
 
8.  
Acknowledgement and Waiver

 
8.1 The Subscriber has acknowledged that the decision to purchase the Securities
was solely made on the basis of information available to the Subscriber in this
Subscription Agreement or on the EDGAR database maintained by the SEC at
www.sec.gov.  The Subscriber hereby waives, to the fullest extent permitted by
law, any rights of withdrawal, rescission or compensation for damages to which
the Subscriber might be entitled in connection with the distribution of the
Securities.
 
9.  
Legending of Subject Securities

 
9.1 The Subscriber hereby acknowledges that that upon the issuance thereof, and
until such time as the same is no longer required under the applicable
securities laws and regulations, the certificates representing any of the
Securities will bear a legend in substantially the following form:
 
 
“THESE SECURITIES WERE ISSUED IN AN OFFSHORE TRANSACTION TO PERSONS WHO ARE NOT
U.S. PERSONS (AS DEFINED HEREIN) PURSUANT TO REGULATION S UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”).  ACCORDINGLY, NONE
OF THE SECURITIES TO WHICH THIS CERTIFICATE RELATES HAVE BEEN REGISTERED UNDER
THE 1933 ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE
MAY BE OFFERED OR SOLD IN THE UNITED STATES OR, DIRECTLY OR INDIRECTLY, TO U.S.
PERSONS (AS DEFINED HEREIN) EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT OR PURSUANT TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION, HEDGING
TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN ACCORDANCE
WITH THE 1933 ACT.”

 
9.2 The Subscriber hereby acknowledges and agrees to the Company making a
notation on its records or giving instructions to the registrar and transfer
agent of the Company in order to implement the restrictions on transfer set
forth and described in this Subscription Agreement.
 

--------------------------------------------------------------------------------


10.  
Costs

 
10.1 The Subscriber acknowledges and agrees that all costs and expenses incurred
by the Subscriber (including any fees and disbursements of any special counsel
retained by the Subscriber) relating to the purchase of the Debenture or to the
conversion of the Debenture shall be borne by the Subscriber.
 
11.  
Commission or Finder’s Fee.

 
11.1 The Subscriber understands that, in connection with the issue and sale of
Units pursuant to the Offering, the Company may be obligated to pay a commission
or a finder’s fee to an agent or a finder equal to seven percent (7%) of the
gross proceeds derived from the sale of the Units.
 
12.  
Governing Law

 
12.1 This Subscription Agreement is governed by the laws of the Province of
British Columbia and the federal laws of Canada applicable therein.
 
13.  
Collection of Personal Information.

 
13.1 The Subscriber acknowledges and consents to the fact that the Company is
collecting the Subscriber’s personal information for the purpose of fulfilling
this Subscription Agreement and completing the Offering.  The Subscriber's
personal information (and, if applicable, the personal information of those on
whose behalf the Subscriber is contracting hereunder) may be disclosed by the
Company to (a) stock exchanges or securities regulatory authorities (including
the British Columbia Securities Commission, the Ontario Securities Commission
and the Securities and Exchange Commission), (b) the Company's registrar and
transfer agent, (c) Canadian tax authorities, (d) authorities pursuant to the
Proceeds of Crime (Money Laundering) and Terrorist Financing Act (Canada), (e)
any of the other parties involved in the offering of the Units, including legal
counsel and may be included in record books in connection with the
Subscription.  By executing this Subscription Agreement, the Subscriber is
deemed to be consenting to the foregoing collection, use and disclosure of the
Subscriber's personal information (and, if applicable, the personal information
of those on whose behalf the Subscriber is contracting hereunder) and to the
retention of such personal information for as long as permitted or required by
law or business practice.  Notwithstanding that the Subscriber may be purchasing
Units as agent on behalf of an undisclosed principal, the Subscriber agrees to
provide, on request, particulars as to the nature and identity of such
undisclosed principal, and any interest that such undisclosed principal has in
the Company, all as may be required by the Company in order to comply with the
foregoing.
 
Furthermore, the Subscriber is hereby notified that:
 
(a)  
the Company may deliver to the British Columbia Securities Commission, the
Ontario Securities Commission, the SEC and/or any other securities commission
certain personal information pertaining to the Subscriber or the beneficial
owner (if applicable), including such Subscriber’s (or beneficial owner’s, if
applicable) full name, residential address and telephone number, the number of
shares or other securities of the Company owned by the Subscriber or the
beneficial owner (if applicable), the number of Units purchased by the
Subscriber or the beneficial owner (if applicable) and the total purchase price
paid for such Units, the prospectus exemption relied on by the Company and the
date of distribution of the Units,

 
(b)  
the personal information is being collected indirectly by, among others, the
Ontario Securities Commission under the authority granted to it in securities
legislation,

 
(c)  
such information is being collected for the purposes of the administration and
enforcement of the securities legislation of Ontario and other applicable
jurisdictions, and

 
(d)  
the Subscriber may contact the following public official in Ontario with respect
to questions about the Ontario Securities Commission’s indirect collection of
such information at the following address and telephone number:

 
Administrative Assistant to the Director of Corporate Finance
Ontario Securities Commission
Suite 1903, Box 55, 20 Queen Street West
Toronto, Ontario, M5H 3S8
Telephone:  (416) 593-8086
 
14.  
Survival

 
14.1 This Subscription Agreement, including without limitation the
representations, warranties and covenants contained herein, shall survive and
continue in full force and effect and be binding upon the parties hereto
notwithstanding the completion of the purchase of the Securities by the
Subscriber pursuant hereto.
 
15.  
Assignment

 

--------------------------------------------------------------------------------


15.1 This Subscription Agreement is not transferable or assignable.
 
16.  
Severability

 
16.1 The invalidity or unenforceability of any particular provision of this
Subscription Agreement shall not affect or limit the validity or enforceability
of the remaining provisions of this Subscription Agreement.
 
17.  
Entire Agreement

 
17.1 Except as expressly provided in this Subscription Agreement and in the
agreements, instruments and other documents contemplated or provided for herein,
this Subscription Agreement contains the entire agreement between the parties
with respect to the sale of the Securities and there are no other terms,
conditions, representations or warranties, whether expressed, implied, oral or
written, by statute or common law, by the Company or by anyone else.
 
18.  
Notices

 
18.1 All notices and other communications hereunder shall be in writing and
shall be deemed to have been duly given if mailed or transmitted by any standard
form of telecommunication.  Notices to the Subscriber shall be directed to the
address on the signature page of this Subscription Agreement and notices to the
Company shall be directed to it at Bahnhofstrasse 9, 6341 Baar, Switzerland,
Attention: President.
 
19.  
Counterparts and Electronic Means

 
19.1 This Subscription Agreement may be executed in any number of counterparts,
each of which, when so executed and delivered, shall constitute an original and
all of which together shall constitute one instrument.  Delivery of an executed
copy of this Subscription Agreement by electronic facsimile transmission or
other means of electronic communication capable of producing a printed copy will
be deemed to be execution and delivery of this Subscription Agreement as of the
date hereinafter set forth.




 
IN WITNESS WHEREOF the Subscriber has duly executed this Subscription Agreement
as of the date of acceptance by the Company.
 
___________________________________________
(Name of Subscriber – Please type or print)
 


(Signature and, if applicable, Office)
 
                                                                           ___________________________________________
(Address of Subscriber)
 
___________________________________________
(City, State or Province, Postal Code of Subscriber)
 
___________________________________________
(Country of Subscriber)



CW1847202.2
 
 

--------------------------------------------------------------------------------

 



 
A C C E P T A N C E
 
The above-mentioned Subscription Agreement in respect of the Units is hereby
accepted by Manas Petroleum Corp.
 
DATED at ________________________ as of the ___________ day of _______, 2008.
 
MANAS PETROLEUM CORP.
 


 


 
Per:           
Authorized Signatory

CW1847202.2
 
 

--------------------------------------------------------------------------------

 



 
EXHIBIT “A”
 
FORM OF CONVERTIBLE DEBENTURE

CW1847202.2
 
 

--------------------------------------------------------------------------------

 
- A -





 
EXHIBIT “B”
 
FORM OF WARRANT

 
 

--------------------------------------------------------------------------------

 
- A -





 
EXHIBIT “C”
 
TERM SHEET

 
 

--------------------------------------------------------------------------------

 
- A -





 
EXHIBIT D
 
ACCREDITED INVESTOR STATUS CERTIFICATE
 
The undersigned Subscriber, a resident of, or otherwise subject to the
securities laws of a province of Canada hereby represents, warrants and
certifies, as an integral part of the attached Subscription Agreement, that he,
she or it is and at Closing will be, correctly and in all respects described by
the category or categories set forth directly next to which the Subscriber has
marked below.
 
q  (1)                      a Canadian financial institution, or a Schedule III
bank.


q  (2)
the Business Development Bank of Canada incorporated under the Business
Development Bank of Canada Act (Canada).



q  (3)
a subsidiary of any person referred to in paragraphs (1) or (2), if the person
owns all of the voting securities of the subsidiary, except the voting
securities required by law to be owned by directors of that subsidiary.



q  (4)
a person registered under the securities legislation of a jurisdiction of Canada
as an adviser or dealer, other than a person registered solely as a limited
market dealer under one or both of the Securities Act (Ontario) or the
Securities Act (Newfoundland and Labrador).



q  (5)
an individual registered or formerly registered under the securities legislation
of a jurisdiction of Canada as a representative of a person referred to in
paragraph (4).



q  (6)
the Government of Canada or a jurisdiction of Canada, or any crown corporation,
agency or wholly owned entity of the Government of Canada or a jurisdiction of
Canada.



q  (7)
a municipality, public board or commission in Canada and a metropolitan
community, school board, the Comité de gestion de la taxe scolaire de l’île de
Montréal or an intermunicipal management board in Québec.



q  (8)
any national, federal, state, provincial, territorial or municipal government of
or in any foreign jurisdiction, or any agency of that government.



q  (9)
a pension fund that is regulated by either the Office of the Superintendent of
Financial Institutions (Canada) or a pension commission or similar regulatory
authority of a jurisdiction of Canada.



q  (10)
an individual who, either alone or with a spouse, beneficially owns, directly or
indirectly, financial assets having an aggregate realizable value that before
taxes, but net of any related liabilities, exceeds $1,000,000.



q  (11)
an individual whose net income before taxes exceeded $200,000 in each of the 2
most recent calendar years or whose net income before taxes combined with that
of a spouse exceeded $300,000 in each of the 2 most recent calendar years and
who, in either case, reasonably expects to exceed that net income level in the
current calendar year.



q  (12)                      an individual who, either alone or with a spouse,
has net assets of at least $5,000,000.


q  (13)
a person, other than an individual or investment fund, that has net assets of at
least $5,000,000 as shown on its most recently prepared financial statements.



q  (14)                      an investment fund that distributes or has
distributed its securities only to
 
(a)  
a person that is or was an accredited investor at the time of the distribution,

 
(b)  
a person that acquires or acquired securities in the circumstances referred to
in sections 2.10 [Minimum amount investment], and 2.19 [Additional investment in
investment funds] of NI 45-106, or

 
(c)  
a person described in paragraph (i) or (ii) that acquires or acquired securities
under section 2.18 [Investment fund reinvestment] of NI 45-106.

 
q  (15)
an investment fund that distributes or has distributed securities under a
prospectus in a jurisdiction of Canada for which the regulator or, in Québec,
the securities regulatory authority, has issued a receipt.



q  (16)
a trust company or trust corporation registered or authorized to carry on
business under the Trust and Loan Companies Act (Canada) or under comparable
legislation in a jurisdiction of Canada or a foreign jurisdiction, acting on
behalf of a fully managed account managed by the trust company or trust
corporation, as the case may be.



q  (17) a person acting on behalf of a fully managed account managed by that
person, if that person


(a)  
is registered or authorized to carry on business as an adviser or the equivalent
under the securities legislation of a jurisdiction of Canada or a foreign
jurisdiction, and

 
(b)  
in Ontario, is purchasing a security that is not a security of an investment
fund.

 
q  (18)
a registered charity under the Income Tax Act (Canada) that, in regard to the
trade, has obtained advice from an eligibility adviser or an adviser registered
under the securities legislation of the jurisdiction of the registered charity
to give advice on the securities being traded.



q  (19)
an entity organized in a foreign jurisdiction that is analogous to any of the
entities referred to in paragraphs (1) to (4) or paragraph (9) in form and
function.



q  (20)
a person in respect of which all of the owners of interests, direct, indirect or
beneficial, except the voting securities required by law to be owned by
directors, are persons that are accredited investors.



q  (21)
an investment fund that is advised by a person registered as an adviser or a
person that is exempt from registration as an adviser.



q  (22)
a person that is recognized or designated by the securities regulatory authority
or, except in Ontario and Québec, the regulator as



(a)  
an accredited investor, or

 
(b)  
an exempt subscriber in Alberta or British Columbia after NI 45-106 comes into
force.

 



 
 

--------------------------------------------------------------------------------

 
- A -





Note:  A summary of the meanings of some of the terms used in this Accredited
Investor Status Certificate follows the signature block below.


DATED                                                      , 200__




Signature of Subscriber




Name of Subscriber










Address of Subscriber


 
For the purposes of this Accredited Investor Status Certificate, the following
definitions are included for convenience:
 
(a)  
“affiliate” means that an issuer is an affiliate of another issuer if:

 
(i)  
one of them is the subsidiary of the other, or

 
(ii)  
each of them is controlled by the same person.

 
(b)  
“Canadian financial institution” means

 
(i)  
an association governed by the Cooperative Credit Associations Act (Canada) or a
central cooperative credit society for which an order has been made under
section 473(1) of that Act, or

 
(ii)  
a bank, loan corporation, trust company, trust corporation, insurance company,
treasury branch, credit union, caisse populaire, financial services cooperative,
or league that, in each case, is authorized by an enactment of Canada or a
jurisdiction of Canada to carry on business in Canada or a jurisdiction of
Canada.

 
(c)  
“company” means any corporation, incorporated association, incorporated
syndicate or other incorporated organization;

 
(d)  
“control person” has the same meaning as in securities legislation except in
Manitoba, Newfoundland and Labrador, Northwest Territories, Nova Scotia,
Nunavut, Ontario, Prince Edward Island and Quebec where control person means any
person that holds or is one of a combination of persons that holds

 
(i)  
a sufficient number of any of the securities of an issuer so as to affect
materially the control of the issuer, or

 
(ii)  
more than 20% of the outstanding voting securities of an issuer except where
there is evidence showing that the holding of those securities does not affect
materially the control of the issuer.

 
(e)  
“entity” means a company, syndicate, partnership, trust or unincorporated
organization;

 
(f)  
“financial assets” means cash, securities, or any contract of insurance or
deposit or evidence thereof that is not a security for the purposes of the
securities legislation;

 
(g)  
“fully managed account” means an account of a client for which a person makes
the investment decisions if that person has full discretion to trade in
securities for the account without requiring the client’s express consent to a
transaction;

 
(h)  
“mutual fund” means:

 
(i)  
for the purposes of British Columbia law,

 
(A)  
an issuer of a security that entitles the holder to receive on demand, or within
a specified period after demand, an amount computed by reference to the value of
a proportionate interest in the whole or in a part of the net assets, including
a separate fund or trust account, of the issuer of the security,

 
(B)  
an issuer described in an order that the commission may make under section 3.2
of the Securities Act (B.C.), and

 
(C)  
an issuer that is in a class of prescribed issuers,

 
but does not include an issuer, or a class of issuers, described in an order
that the commission may make under section 3.1 of the Securities Act (B.C.);


(ii)  
for the purposes of Alberta law,

 
(A)  
an issuer whose primary purpose is to invest money provided by its security
holders and whose securities entitle the holder to receive on demand, or within
a specified period after demand, an amount computed by reference to the value of
a proportionate interest in the whole or in part of the net assets, including a
separate fund or trust account, of the issuer, or

 
(B)  
an issuer that is designated as a mutual fund under section 10 of the Alberta
Securities Act (Alberta) or in accordance with the regulations,

 
but does not include an issuer, or class of issuers, that is designated under
section 10 of the Alberta Securities Act (Alberta) not to be a mutual fund;


(iii)  
for the purposes of Ontario law, an issuer whose primary purpose is to invest
money provided by its security holders and whose securities entitle the holder
to receive on demand, or within a specified period after demand, an amount
computed by reference to the value as a proportionate interest in the whole or
in part of the net assets, including a separate fund or trust account, of the
issuer;

 
(iv)  
for the purposes of Quebec law, a company issuing shares which must, on request
of the holder, redeem them at their net asset value;

 
(i)  
“non-redeemable investment fund” means an issuer:

 
(i)  
whose primary purpose is to invest money provided by its security holders;

 
(ii)  
that does not invest,

 
(A)  
for the purpose of exercising or seeking to exercise control of an issuer, other
than an issuer that is a mutual fund or a non-redeemable investment fund, or

 
(B)  
for the purpose of being actively involved in the management of any issuer in
which it invests, other than an issuer that is a mutual fund or a non-redeemable
investment fund, and

 
(iii)  
that is not a mutual fund;

 
(j)  
“person” includes

 
(i)  
an individual,

 
(ii)  
a corporation,

 
(iii)  
a partnership, trust, fund and an association, syndicate, organization or other
organized group of persons, whether incorporated or not, and

 
(iv)  
an individual or other person in that person's capacity as a trustee, executor,
administrator or personal or other legal representative;

 
(k)  
“portfolio adviser” means:

 
(i)  
a portfolio manager; or

 
(ii)  
a broker or investment dealer exempted from registration as an adviser under
section 148 of the regulation made under the Securities Act (Ontario) if that
broker or investment dealer is not exempt from the by-laws or regulations of the
Toronto Stock Exchange or the Investment Dealers’ Association of Canada referred
to in that section;

 
(l)  
“related liabilities” means liabilities incurred or assumed for the purpose of
financing the acquisition or ownership of financial assets or liabilities that
are secured by financial assets; and

 
(m)  
“spouse” means an individual who:

 
(i)  
is married to another individual and is not living separate and apart within the
meaning of the Divorce Act (Canada) from the other individual,

 
(ii)  
is living with another individual in a marriage-like relationship, including a
marriage-like relationship between individuals of the same gender, or

 
(iii)  
in Alberta, is an individual referred to in paragraph (i) or (ii), or is an
adult interdependent partner within the meaning of the Adult Interdependent
Relationships Act (Alberta);

 
(n)  
“subsidiary” means an issuer that is controlled directly or indirectly by
another issuer and includes a subsidiary of that subsidiary.
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------